Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 1 of 40
         Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 2 of 40




        The Combined Pilot was a study using graduate students riding in police cars with New
York City Police Department (“NYPD”) officers to observe police-citizen encounters. Because
of the COVID-19 pandemic, that study is now not advisable. Accordingly, on December 14,
2020 and January 27, 2021, the Monitor made submissions asking this Court to vacate its
July 19, 2018, August 9, 2018, and February 7, 2019 orders and, in their place, enter a new order
requiring two things. ECF Nos. 805, 816. First, the Monitor requested that the new order
require the City to implement the plan it developed to make some of the policy changes that the
Combined Pilot would have studied (the “Alternative Plan”), which is detailed in the City’s
February 21, 2020, August 18, 2020, and September 9, 2020 letters included as Appendix 1 to
the Monitor’s December 14, 2020 submission and as Exhibit A to this order. Second, the
Monitor requested that the new order require the City to give full support to certain studies
designed to capture information that the Combined Pilot would have developed (the “Proposed
Studies”), which are described in the memoranda included as Appendix 2 to the Monitor’s
December 14, 2020 submission and as Exhibit B to this order.

        The Alternative Plan has two principal parts. First, it will require NYPD officers
citywide to activate their BWCs for first-level encounters, except when officers have those
encounters (a) in situations that the NYPD has designated as “do not record” situations; (b) while
addressing motor vehicle accidents; (c) in situations where a person requires medical assistance,
except that the involvement of an emotionally disturbed person is not a reason for not recording;
or (d) while taking reports on past crimes. Second, it will require officers to manually enter
information into a form on evidence.com: for first-level encounters, officers must enter the level
of the encounter; for second-level encounters, officers must enter the level of the encounter, the
race and gender of the primary person encountered, and whether multiple persons were
encountered. The manually entered information supplements the information that will be
captured by the BWC recordings: date, time, officer information, command, and length of
recording.

        The Proposed Studies will principally examine officers’ compliance with applicable legal
requirements in police-citizen encounters, racial disparities in officers’ compliance and
escalation in those encounters, and whether those encounters are appropriately documented. As
with the Combined Pilot, the Proposed Studies can succeed only if the City embraces them by
paying for all of their reasonable costs and fully supporting them as the Monitor directs.

        Together, the Alternative Plan and Proposed Studies are an appropriate and adequate
substitute for the Combined Pilot in light of the circumstances, for the reasons articulated in the
Monitor’s December 14, 2020 and January 27, 2021 submissions. Accordingly, it is hereby
ORDERED that:

       1. This Court’s July 19, 2018, August 9, 2018, and February 7, 2019 orders requiring
          studies of potential documentation and recording requirements are VACATED.

       2. The Alternative Plan, described in the letters attached as Exhibit A to this order, is
          APPROVED, and the City is ordered to implement the requirements of that Plan.



                                                 2
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 3 of 40
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 4 of 40




            Exhibit A
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 5 of 40
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 6 of 40
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 7 of 40
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 8 of 40
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 9 of 40
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 10 of 40
                      Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 11 of 40




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                                (212) 356-0800
Corporation Counsel                              100 CHURCH STREET                                  jajohnso@law.nyc.gov
                                                 NEW YORK, NY 10007




                                                                September 9, 2020


           BY EMAIL
           Peter Zimroth, Esq.
           Arnold & Porter Kaye Scholer LLP
           250 West 55th Street
           New York, New York 10019-9710

                              Re: Floyd v. City of New York, 08 Civ. 1034
                                  Davis v. City of New York, 10 Civ. 699
                                  Ligon v. City of New York, 12 Civ. 2274
                                  Additional Data Collection as Part of the Proposed Alternative to the
                                  Combined Pilot

           Dear Peter:

                   In furtherance of the City’s letter dated February 21, 2020, after numerous conversations
           with plaintiffs’ counsel and the Monitor’s team, and as a show of willingness to reach an agreement
           on a path forward to substantial compliance, the New York City Police Department (the
           “Department”) will include additional data to that which it previously agreed to collect under the
           February 21st proposal. Specifically, for Level 2 encounters, the following additional data would be
           collected through evidence.com:

                1. Race of Primary Individual Encountered: This would be achieved by adding five
                   additional potential categories: Race – Asian, Race – Black, Race –Hispanic, Race –
                   White, Race – Unknown or Other.
                2. Gender of Primary Individual Encountered: This would be achieved by adding three
                   additional potential categories: Gender – Female, Gender – Male, Gender –
                   Unknown or Other.
                3. Whether Encounter was with More than One Individual: This would be achieved by
                   the addition of one category, such as more than one individual encountered (or
                   words to that effect).
                  Additionally, the Department would absorb the development costs associated with these
           new categorizations. While there have been delays associated with COVID-19, the Department
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 12 of 40



anticipates that the proposed Alternative to the Combined Pilot can be implemented no later than
the first quarter of 2021. This timeline will, of course, depend on when the proposal is approved by
the Court as an Alternative to the Combined Pilot.


                                                             Sincerely,




                                                             James E. Johnson



cc: Class Counsel for Floyd, Davis, Ligon




                                                 2
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 13 of 40




             Exhibit B
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 14 of 40




                    Sampling for Alternative Study to the Combined Pilot
                                 Institute for State and Local Governance 1
                                               Stanford Team 2
                                                May 18, 2020

To address the research questions for the alternative to the Combined Pilot, ISLG and the
Stanford team have developed a new framework for sampling encounters to be reviewed by
legal experts. 3 Specifically, in this alternative study, the two teams will need a sample of at least
2,500 police citizen encounters that are De Bour Level 2 or above. The sample will be drawn in
two waves with the first including approximately 1,500 encounters that will be reviewed by
legal experts and the second approximately 1,000 encounters. The initial sample will capture a
random sample of encounters that both ISLG and the Stanford team will utilize to answer
primary research questions. In contrast, the second sample will be targeted in order to facilitate
the use of machine learning techniques to identify Level 3 encounters. The following memo
outlines core elements of the sampling plan. The sample will be drawn after the NYPD
implements the two proposed policies that expand body worn camera (BWC) recording and
categorization of encounters.

The sampling framework in the revised study differs substantially from that of the Combined
Pilot because of fundamental changes to the research design. The Combined Pilot was a cluster
randomized experiment testing the efficacy of two policy changes. As such, sampling was built
around the selection of 16 commands for treatment and control and selecting 168 officer tours
for observation across the selected commands. In contrast, the revised study is an
observational study, which eliminates the need to focus on a limited number of comparable
commands for treatment and control. Selection of encounters (rather than commands or tours)
permits the direct selection of a much larger number of observations, which reduces the
necessity of employing certain tactics such as stratification.

Sample 1

Both the ISLG and Stanford teams’ studies require a random sample of police citizen
encounters that are De Bour Level 2 and above.4 Observations will be randomly selected from
the universe of encounters recorded by officers on their BWCs. The sample will be
representative of police encounters with citizens in New York City that rise above Level 1. 5 In a

1
  Kathleen Doherty, Reagan Daly and Li Sian Goh.
2
  Nick Camp, Jennifer Eberhardt, and Rob Voigt.
3 This memo specifically concerns the procedure to sample interactions to be reviewed by expert judges.

Additional encounters or alternative sampling regimes (e.g., conditioned on citizen complaints or consent
searches) may be necessary by ISLG or Stanford for questions that do not require legal expert judgments.
4 Within an encounter, there may be interaction with multiple citizens. Legal experts will consider the legality of

the officer’s actions with regard to each citizen who interacts with the officer.
5 There is one exception. Officers who consistently turn on their camera less or fail to turn on their BWC in a timely

manner will be underrepresented in the study. This is only problematic if failing to turn on the BWC is associated
with legally non-compliant behavior.

                                                                                                                    1
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 15 of 40




sample drawn from encounters, active officers will have more presence, because they engage
in more encounters. This contrasts with a selection process based on officers, which is
generalizable to the average officer. The proposed sample, however, will be more
representative of the encounters, which will permit us to speak directly to how citizens
experience policing.

The sample will include only encounters that reach Level 2 and above. Such a sample will
generate more information on encounters that raise Fourth Amendment concerns relative to a
simple random sample. The sample will also be more squarely focused on the Monitorship’s
mission of reducing unconstitutional Level 3 encounters. Without limiting the sample in this
way, legal experts will review many encounters that do not raise constitutional concerns. As a
result, we will have less information on more invasive encounters, which could leave us in a
position where we cannot speak meaningfully to important questions about escalation or racial
disparities.

Timing of Sampling
As mentioned above, the revised study will be executed after the NYPD has implemented its
proposed policies of categorizing encounters and recording almost all encounters on BWCs.
There will likely be a period of time where officers become accustomed to implementing the
new policies. In consequence, we plan to commence data collection 4 weeks after the new
policies take effect. This provides officers an adjustment period before data collection begins.

Selection will occur over an 8 week period. It is important to collect data over a period of time
that is sufficiently long in order to minimize the influence of idiosyncratic events on the results.
While improving the quality of the data collection, a longer time frame will increase the amount
of time necessary to complete the study. To minimize delay, we propose to randomly select
encounters at four points throughout the 8 week study period. One advantage to this approach
is that ISLG and the Stanford team can begin coding, matching relevant reports, and
transcribing encounters without having to wait until the conclusion of the study period.

Stratification
In the alternative to the Combined Pilot, it will be no longer necessary to stratify based on
officer or precinct characteristics. The sampling regime will use stratification to address two
distinct issues. First, we will stratify by officer categorization of De Bour level as a mechanism
for including review of encounters labeled Level 1. Second, the study will stratify by citizen race
to support our ability to detect disparities in officer behavior.

Random selection of encounters will produce a sample that reflects the population as the
number of observations selected increases. Approximately 1,500 encounters Level 2 and above
will ultimately be selected. As a result, encounters may be randomly selected without
stratification on officer unit or command characteristics while yielding a sample where officer




                                                                                                   2
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 16 of 40




units and commands will be approximately representative of their presence in the pool of
encounters.6

Both the Stanford and ISLG studies will analyze encounters that reach Level 2 or above.
Identifying a sample that excludes Level 1 is challenging. Researchers will have access to officer
categorization of the De Bour level for each encounter, but officer categorization will be an
imperfect indicator of the actual De Bour level if officers err in their identification of the De
Bour level. It is not feasible to take a simple random sample of all De Bour levels because of the
frequency with which we expect Level 1 encounters to occur. Level 1 encounters would
comprise the vast majority of the sample and review of those encounters would be costly and
an inefficient use of legal experts’ expertise.

To address concerns related to officer miscategorization more efficiently, the study will stratify
the sample selection by the officer’s labeling of the De Bour level. This strategy permits the
selection of a random sample of encounters labeled Level 2, 3 or 4 and a smaller random
sample of encounters labeled Level 1. 7 The selected Level 1 encounters will be screened to
determine whether each could plausibly be a higher level encounter. ISLG in consultation with
the Stanford team will develop a coding protocol for identifying encounters that are clearly
Level 1. Any encounter that potentially rises above Level 1 will be included in the sample sent to
legal experts. If legal experts determine that the De Bour level is 2 or above, the encounter will
be included in the analyses. This approach ensures that a sample of encounters labeled Level 1
by officers are reviewed to determine whether they are in fact a higher level while limiting the
costs associated with reviewing every Level 1 encounter captured in a random sample. This
approach will also help the team ascertain, on a department wide basis, the frequency with
which higher level encounters are miscategorized as Level 1 encounters.

There is one key issue associated with this approach. If encounters that were miscategorized as
Level 1 differ significantly in compliance, escalation, and documentation from encounters that
were accurately categorized, the results will not be representative of the city. Stratifying sample
selection by the officer’s labeling of the De Bour level may provide a skewed sample because
Level 1 will be sampled below their prevalence in the actual universe of encounters. The extent
to which stratifying sample selection by officer categorization skews the sample depends on the
frequency with which higher level encounters are miscategorized as Level 1. To address this

6 Stratification by officer unit and characteristics of the command were particularly important in the Combined

Pilot, because only 16 commands and 168 officers were selected for observation. As a result, a random sample was
very likely going to be unrepresentative of the population.
7
  The number of encounters selected in each group has not yet been determined. There are two issues that affect
the number of encounters selected: 1) the percent of BWC recordings that are be usable, 2) the rate of
miscategorization of Level 1 encounters. For example, incomplete recordings will not be sent to judges for review.
If recordings are often incomplete, then we may need to increase the number of encounters selected to ensure
that we reach 1,500 encounters for legal expert review. We also do not know the rate of encounters that are
miscategorized as Level 1 but are, in fact, Level 2 or above. If encounters are frequently miscategorized then we
may need to select fewer encounters, because more of the encounters selected will be sent to legal experts. After
the NYPD has implemented the new policy, there will necessarily be a pilot period where we examine BWC
recordings and assess the appropriate number of encounters for selection in each group.

                                                                                                                  3
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 17 of 40




skew, the sample of higher level encounters miscategorized as Level 1 can be weighted based
on estimates of their frequency.

Stratification by citizen race will increase the ability of both studies to discern racial disparities
in analyses on compliance, escalation and procedural justice. In a random sample of encounters
of approximately 1,500 police encounters, there may be too few encounters with white or
Asian citizens captured in the sample to discern differences by citizen race. In 2019, black and
Hispanic citizens constituted 89 percent of Level 3 encounters and 79 percent of arrests. 8 If we
assume that citizens in Level 2 encounters exhibit a similar racial identity, there may be too few
encounters with white or Asian citizens to meaningfully detect differences in legal compliance
or officer language. This poses the danger that the study may find no evidence of racial
disparities even if disparities are present, because the analysis is underpowered.

The primary means of addressing this issue is to stratify by citizen race, as labeled by officer,
where such data are available. 9 We will select white and Asian citizens at a higher rate than
their expected presence in a random sample to enhance our ability to detect differences across
racial groups. While it may be counterintuitive to oversample white and Asian citizens when
investigating Fourteenth Amendment violations, there must be sufficient encounters in each
racial group to be able to discern meaningful differences. A very large increase in sample size of
the study would also increase statistical power, but stratification is a more efficient means of
increasing our ability to detect disparities without dramatically increasing the size and cost of
the study. We will conduct power analysis to determine the appropriate numbers of encounters
by race to include in the sample, taking care to oversample only to the minimum extent
necessary. 10 We note that this will be difficult to implement if the NYPD’s categorization of
Level 2 encounters does not include information on citizen race.

Stratification by citizen race may have implications for the interpretation of results. For
example, if whites are oversampled and encounters with white citizens are more likely to be
compliant, the compliance rate of the sample will not be an accurate representation of
compliance in the city. Fortunately, it is possible to address this issue by weighting encounters
of different racial groups to reflect their presence in the population of encounters when
producing estimates for compliance city wide. Stratification can facilitate disparities analysis
without detracting from the generalizability of the study to the city.

Selection Process
The NYPD has a record of Level 3 and 4 encounters as well as some Level 2 encounters (those
with a consent search) through reports submitted by officers. Under the NYPD’s proposal for
documentation, there will be no database of information on all police citizen encounters Level


8 The data on Level 3 encounters were provided by the Monitor team and the data on arrests were found on NYC

Open Data.
9
  Citizens’ racial identification may differ from officers’ perception of their race; however, officers’ perception of
race is more germane to questions of racial disparities in legal compliance and disrespect.
10
   We note that parity in the presence of racial groups is not necessary to be able to detect differences.

                                                                                                                         4
         Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 18 of 40




2 and above. Most Level 2 encounters will be documented only in the BWC system, unless the
NYPD adopts a combined Level 2/Level 3 form. An investigative encounter form that
documents both Level 2 and Level 3 encounters would be advisable, unless it would create
insurmountable logistical or operational concerns. Without a combined Level2/Level 3 form,
the primary data source with information on the universe of encounters is the BWC metadata.
By BWC metadata, we refer to the record of each recording made by an officer, including the
officer’s name, date, time, length of video and sometimes information on the encounter. The
NYPD proposed to include the De Bour level into the BWC system so that officers can categorize
and report on the frequency of Level 1 and 2 encounters. (The NYPD has indicated that these
data will be able to be accessed through the Axon system website evidence.com.) As a result,
we will sample encounters from the BWC metadata for the study.

There are several unique challenges associated with selecting encounters through the BWC
metadata in contrast to using a database of reported encounters. First, the system will often
contain multiple records of the same encounter because each officer present will activate their
camera. Before selection, recordings of the same encounter will have to be linked. If not, the
probability of selecting an encounter for the study will increase as the number of officers
present during the encounter increases. This would bias the study toward selecting encounters
with more officers, which are more likely to be anti crime officers and more serious encounters.
The NYPD will need to support our efforts to link recordings of the same encounters prior to
selection.11


Sample 2

An open question for the Stanford team is whether computational techniques can distinguish
between correctly and incorrectly labelled Level 2 encounters through features in metadata,
language, or video recordings. If so, this approach could scale legal experts’ judgments to the
interactions outside of our sampling regime. However, it is impossible to judge the feasibility of
such a model until Sample 1 is collected. Supervised learning methods require judges to provide
labels for a set of training data (i.e., whether Level 2 labelled encounters are actually Level 2 or
Level 3). The model is trained against these labels and is then tested against a separate sample
to determine its accuracy.

In addition to an initial sample of 1,500 encounters, we will select a second sample of 1,000
encounters for this purpose. If the Stanford team is able to build an adequately predictive
model from the initial sample of encounters, then this second sample would consist of the 1,000
encounters most useful for refining the model (i.e., those closest to the boundary between
correctly and incorrectly labelled Level 2 encounters).




11 BWCs will recognize when another camera is activated nearby. However, it is not apparent from metadata

which records may be of the same encounter.

                                                                                                            5
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 19 of 40




However, if improperly categorized Level 2 encounters are rare, or if the differences between
properly and improperly labelled encounters are exceedingly subtle, then a computational
model may not be feasible for detecting compliance. If this is the case, we propose allocating
these 1,000 additional encounters using the same sampling regime as Sample 1. This would
allow for greater statistical power to measure the influence of covariates of interest (e.g.,
whether an encounter occurred during a housing patrol, the location in which an encounter
occurred, etc.).




                                                                                                 6
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 20 of 40
         Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 21 of 40




                       Proposed Study of Police-Citizen Encounters
                               Institute of State and Local Governance
                                             May 28, 2020
Introduction

     ISLG proposes to carry out a study that will address fundamental questions about the NYPD’s
compliance with the Fourth and Fourteenth Amendments in police-citizen encounters as an alternative
to the Combined Pilot. Crucially, the study will examine legal compliance in police-citizen encounters,
racial disparities in compliance and escalation, and appropriate documentation of encounters. All of
which can be examined on a broader scale following the introduction of a new policy proposed by NYPD
to record nearly all police-citizen encounters at every De Bour level with body-worn cameras (BWC).
With a more complete record of police-citizen encounters available on BWC, the study will supply novel
insights into officer compliance with the Fourth and Fourteenth Amendments and the degree of NYPD
documentation of police-citizen encounters without direct observation of officers.

The study will explore the following research questions:

    1) Compliance: How often does officer behavior in police-citizen encounters violate the Fourth
       Amendment or Fourteenth Amendment? What are the key reasons for officers’ failure to
       comply with legal requirements? Are there racial disparities in the legality of police-citizen
       encounters?
    2) Escalation: How often do police-citizen encounters escalate from lower to higher levels? Are
       there racial disparities in the legality of escalated encounters?
    3) Documentation: Does the expansion of mandatory BWC recording to most Level 1 encounters
       increase the number of Level 3 encounters that are reported? Post-expansion of BWC
       recording, what is the documentation rate of Level 3 encounters? Are undocumented Level 3
       encounters associated with race and ethnicity or legal non-compliance?

    In addition to addressing these substantive research questions, the study will generate important
descriptive information about the nature of police-citizen encounters. After the expansion of BWC
recording, analysis of BWC footage by ISLG and legal experts will provide a more nuanced portrait of the
police-citizen encounters than is currently available.



Approach for answering key research questions

    1) Compliance with the Fourth and Fourteenth Amendments

    One key area of responsibility for the Monitorship is legal compliance in police-citizen encounters.
The study will investigate officer compliance with the Fourth and Fourteenth Amendments in
encounters with citizens. To do so, ISLG will conduct three primary analyses. To address compliance with
the Fourth Amendment, we will employ legal experts to assess encounters to determine whether there
are any Fourth Amendment violations at each De Bour level, leading to an ultimate assessment of legal
compliance for the encounters. To assess Fourteenth Amendment violations, we will examine whether



                                                                                                        1
         Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 22 of 40




there are racial disparities in compliance across encounters and provide the legal experts the ability to
indicate whether they found a Fourteenth Amendment violation in an individual encounter.

    To establish the legality of officer compliance with the Fourth Amendment, a panel of retired judges
(legal experts) will utilize BWC footage plus relevant documentation to determine and code the De Bour
levels present in an encounter, whether officer actions were legally compliant and the reasons for non-
compliance by De Bour level. Each encounter will be randomly assigned to at least two legal experts to
establish consensus on legality.1 With these data, ISLG will be able to analyze and report compliance of
encounters by De Bour level.2 In addition to documenting the rates of legal compliance, the assessments
completed by the legal experts will also provide insight into the reasons that encounters were deemed
non-compliant. Using the coded data, ISLG will report the most prevalent reasons cited by the legal
experts for non-compliant encounters thus providing the NYPD with important information on the
specific nature of Fourth Amendment violations.

    The legal experts, as former judges, will be able to provide valuable analysis on Fourth Amendment
concerns in police-citizen encounters. ISLG will utilize their expertise to supplement closed-ended
coding. Each legal expert will complete an open-ended narrative that summarizes the most frequent
causes of Fourth Amendment violations in the encounters that they analyzed and explain the nature of
these violations. They can do so in greater depth and with more nuance than is possible in closed ended
coding. These analyses will enable the NYPD to refine its training and oversight in ways that will improve
the legality and quality of officer-citizen encounters.

     Importantly, the study will assess encounters for Fourteenth Amendment violations in addition to
Fourth Amendment violations, and this will be done in two ways. First, legal experts will be asked to
identify any Fourteenth Amendment violations in each encounter they review. Second, ISLG will
examine whether there are racial disparities in legal compliance across police-citizen encounters that
are reviewed. We will assess the effect of citizen race on legal compliance while controlling for other
aspects of the encounter that may affect compliance, thus determining whether black and Hispanic
citizens are more likely to experience Fourth Amendment violations in their interactions with officers. It
is important to note that this analysis will examine Fourteenth Amendment violations in encounters that
occur, providing valuable information regarding disparities, or lack of disparities, in NYPD treatment of
citizens in encounters.



    2) Escalation

    The expansion of BWC recording to most Level 1 encounters provides an opportunity to examine
and better understand encounters that escalate from a Level 1 or 2 to Level 3 or 4. In this second
analysis, ISLG will both explore the prevalence and legality of escalations in police-citizen encounters
and examine any racial disparities in these encounters. Specifically, we will explore how often escalation
occurs in encounters, whether escalated encounters are more likely to be non-compliant with Fourth


1
 A third legal expert will review any legal questions where there is disagreement in the initial review.
2
 We will also report descriptive information about encounters where there is disagreement among legal experts.
This will provide nuance into those cases where a determination of compliance was complex and led to split
decisions among the legal experts.

                                                                                                                 2
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 23 of 40




Amendment requirements, and whether there are racial disparities in the frequency and nature of
escalations.

     As described above, the first analysis will generate novel data on the De Bour levels contained in
police-citizen encounters and legal compliance at each level. With these data, we will have the ability
to describe De Bour escalation patterns in different ways. First, we will report the proportion of all
encounters that escalated. This provides information on how common escalation through De Bour levels
is in the universe of all encounters in the sample. Another analysis of interest is the proportion of Level 3
encounters that escalated from at least a Level 2. This will provide insight into the share of Level 3
encounters that resulted from escalation versus encounters where officers immediately detained an
individual. After we have identified Level 3 encounters that escalated, we can compare compliance in
escalated encounters relative to those encounters that did not escalate. Lastly, we will examine the
proportion of Level 2 encounters that escalate to Level 3 or above. Using the definition of escalation
above, encounters only escalate if they begin at Level 2 or below. This will establish the rate of
escalation among those encounters where escalation is possible.

     We will also examine racial disparities in De Bour escalation through two strategies. First, we will
examine whether Level 1 or 2 encounters escalate more often if the citizen is black or Hispanic and
whether there are racial disparities in the compliance rate of escalated encounters.3 A second analysis
will focus on describing racial differences in Level 3 encounters. Specifically, we will examine whether
Level 3 encounters with black and Hispanic citizens are more likely to have escalated from a Level 1 or 2
as compared to white citizens. This will provide insight into whether there are differences by race in how
Level 3 encounters are initiated. We will then examine whether Level 3 encounters that escalated from
a Level 1 or 2 are less likely to be legally compliant and whether there are any differences by citizen
race.

    It is important to note that this analysis may be descriptive, because the sample may be small if
escalation across De Bour levels is rare. While we will explore the possibility of looking at other factors
and circumstances that may increase the likelihood of escalation, it may not be possible if there is not
sufficient data.

    A second analysis will consider escalation in a more fine-grained manner than through De Bour
levels, which will permit a more nuanced assessment of escalation. The Fourteenth Amendment
requires that similarly situated individuals be treated equally (see Liability Opinion, pg. 27). Examining
escalation through De Bour levels may mask important differences in the intensiveness of encounters
within De Bour level. Officers may take a range of actions within a De Bour level that affect the
experience of the encounter for the citizen. For example, a Level 3 encounter may involve a frisk, but
may not. Existing research has sequenced citizen and officer actions. We will use BWC footage to
sequence the actions of an encounter to identify actions that might be associated with escalation across
De Bour levels, especially inappropriate actions. By breaking down encounters into a sequence of
actions, we can examine how officers interact with citizens, factors that trigger escalation in the actions
that officers take, and inequalities in how interactions progress. This will also examine disparities in how



3
 The analysis will not be able to assess racial disparities in the probability of a citizen of having a Level 1 or 2
encounter.

                                                                                                                       3
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 24 of 40




encounters escalate. This work will complement analysis of language executed by the Stanford team.
We will explore existing measures of escalation and consider how they might be adapted.



    3) Documentation

     The presence of undocumented stops limits the ability of the Monitor to assess the legality of Level
3 encounters. This is especially important if there is a relationship between documentation of an
encounter and its legality. ISLG will examine the issue of officer documentation in two ways. First, we
will assess the effect of expanding BWC recording to almost all encounters on the number of reported
Level 3 encounters. Second, after BWC recording expands, we will determine the current rate of
documented Level 3 encounters.

    Changing the NYPD BWC recording policy to include most Level 1 encounters will increase the
transparency of police-citizen encounters, which may affect an officer’s decision to report a Level 3
encounter.4 We will assess whether this policy change affects the number of reported Level 3
encounters. Because assessing reported Level 3 encounters relies on administrative data rather than
BWC footage, we will be able to examine all officers on patrol rather than a sample of officers. The NYPD
could provide a count of tours and reported Level 3 encounters by officer for approximately 12 weeks
before and after the introduction of the policy. With these data, we will assess whether policy change is
associated with an increase in the number of reported Level 3 encounters while controlling for other
factors that affect the prevalence of Level 3 encounters. Ultimately, the strategy for analysis will
depend on whether the City rolls out the new policy gradually by commands or citywide. We can better
assess a causal effect between the policy and documented Level 3 encounters if the City rolls the policy
out gradually. It permits differentiation between time trends and the effect of the policy on reported
Level 3 encounters.

     If the City rolls out the policy gradually by commands, ISLG can adopt an analytic strategy that better
accounts for trends that change over time in addition to the policy change.5 Using an officer-by-week
unit of analysis would allow ISLG to control for individual officers’ propensity to stop, as well as
variations in time or seasonality i.e., officer and week-fixed effects. In addition, ISLG would control for
differences across precincts. NYPD can provide data on the number of stops each officer reported, as
well as the number of tours each officer worked every week. From this, the number of stops per tour
each officer reported every week can be calculated. Level 3 encounters will be calculated per tour as we
must account for the opportunity to stop a citizen (or the number of tours worked).




4
  One outstanding issue is the form of documentation for Level 1 and 2 encounters. Categorization by De Bour level
of these encounters would also affect transparency and may further affect the incentive to report. As yet, it is
unknown what that categorization will look like or even whether it will be implemented with changes in BWC
policy.
5
  One possibility is to conduct a difference-in-differences analysis in which the number of documented Level 3
encounters in commands which have implemented the policy, both prior to and after the policy change, are
compared with commands which have not yet implemented the policy.

                                                                                                                4
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 25 of 40




     If the City chooses to implement the policy citywide, ‘control’ precincts in which the policy has not
yet been implemented will be unavailable for comparison.6 As discussed above, this approach is less
desirable than a roll-out of the policy. Implementing the policy citywide provides only one pre-post point
of comparison the time period prior to roll-out and the time period after it. In comparison, rolling out
the policy gradually would provide multiple points of comparison, in addition to allowing ISLG to control
for variance in officer propensity to stop, seasonality, and crime trends.

    A challenge common to both approaches is that it will be difficult to differentiate between an
increase in actual Level 3 encounters and an increase in the reporting of those encounters. Moreover,
we cannot differentiate between reporting and incidence with regard to the distribution of levels in
stops, because Level 1 and 2 stops are not currently documented. A possible solution would be to
conduct audits of potentially undocumented stops using radio transmissions to identify instances in
which stops appear to have been made, but a stop report was not recorded, in each precinct during the
pre- and post-intervention periods, as was done throughout the quarters between 2016 2018 (RAND
audits).7

    The second analysis on documentation will focus on the accurate documentation of Level 3
encounters after the BWC policy change is implemented. Legal expert coding will identify the De Bour
level of all encounters for a sample of encounters. With that information, we will be able to identify
Level 3 encounters that were not reported by officers and calculate the rate of undocumented Level 3
encounters. Once undocumented Level 3 encounters have been identified, it is possible to explore
whether there is any relationship between documentation and legal compliance or citizen race. This
analysis may be descriptive, because the sample size will likely be small.

                                            *        *        *

   Jennifer Eberhardt, Rob Voigt and Nick Camp (Stanford team) can build on this analysis by utilizing
machine learning tactics to examine officer categorization of De Bour levels in a much wider set of
encounters. We will provide legal expert coding and documentation information to them so that they
may use legal expert identification of De Bour level to further their efforts.



Data Collection and Analysis:

        The proposed analyses will rely on three sources of data: BWC footage, police reports, and
administrative data. ISLG will descriptively code encounters, organize reports and administrative data by
encounter, and then assign encounters to legal experts for review. This will generate a dataset of
encounters that can be analyzed to generate new information on several distinct questions about
compliance with the Fourth and Fourteenth Amendments, accurate documentation and the dynamics of
escalation in encounters. BWC footage will serve as the primary data source for sampling and coding


6
  One possibility is to use an interrupted time-series design, in which trends in reported stop outcomes observed
post-implementation will be compared to the trends observed prior to implementation.
7
  If the RAND audits suggest increased compliance in reporting after the policy change is implemented, then any
increase in the number of reported stops is likely a result of increased reporting. However, if the reporting rate
from the RAND audits remains constant, an increase in the number of reported stops will be the result of officers
conducting more stops and not increasing the rate at which they document stops.

                                                                                                                     5
         Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 26 of 40




encounters. Therefore, the study will primarily be confined to documenting and analyzing encounters
after the NYPD expands BWC recording to include Level 1 encounters. Importantly, ISLG will coordinate
with the Stanford team on sampling, the coding of BWC videos, and the legal expert instrument to
ensure the data collected serves the needs of ISLG’s analyses as well as the Stanford team’s analysis of
language.

        ISLG and the Stanford team will need a sample of at least 2,500 police-citizen encounters that
are De Bour Level 2 or above. The sample will be drawn in two waves with the first including
approximately 1,500 encounters and the second approximately 1,000 encounters. The initial sample will
capture a random sample of encounters that both ISLG and the Stanford team will utilize to answer
primary research questions. In contrast, the second sample will be narrower in order to facilitate the use
of machine learning techniques to identify Level 3 encounters. The samples will be drawn after the
NYPD implements the two proposed policies that expand body worn camera recording and
categorization of encounters. A separate memo outlines the in detail the joint sampling plan for ISLG
and the Stanford team.

         Once a sample of encounters has been selected, ISLG will employ graduate student research
assistants to code each encounter with a revised survey instrument. First, graduate students will assess
whether the BWC footage for a selected encounter is sufficiently clear and complete for inclusion in the
study. We will track the number of events that have to be excluded for failure to turn on BWC for the
entirety of the encounters as well as any other reasons that an event needed to be excluded. After the
footage has be deemed sufficient, graduate students will code key elements of each encounter. Coding
will include information about citizens in the encounter as well as actions officers took. These data will
provide descriptive information on encounters. The data will also aggregate features of encounters that
will be important in the analyses conducted by both ISLG and the Stanford team. We will coordinate on
the development of a new instrument to code data.

        ISLG will also obtain several types of administrative data. First, we require the BWC metadata.
These data are necessary for sample selection and in order to obtain important information about
encounters, including their length. ISLG also requires other types of data from the NYPD on sampled
encounters, including officer reports, ICAD data, and personnel information. For each encounter, ISLG
will need to obtain any relevant reports submitted by officers (such as arrest reports, use of force
reports). We will also extract the relevant portion of the ICAD data for the encounter. Importantly, ISLG
must also acquire data on officer documentation for all Level 1 and 2 encounters. (The form of that
documentation is not yet certain, but we note that it will be needed.)

         The next step in the data collection will be legal expert review of sampled encounters. ISLG will
bundle BWC footage with reports and ICAD data in preparation for legal expert review of the encounter.
ISLG will then assign events to legal experts for evaluation through a web application. Assessment of
legality will include identification of the De Bour level(s), a judgment of legality at each De Bour level in
an encounter, and identification of Fourteenth Amendment violations. At least two legal experts will
review each encounter. If there is a conflict between two experts on any legal judgments, a third legal
expert will also review the encounter, but the third expert’s evaluation will be confined to the questions
that generated conflict between the first two legal experts. This process establishes a consensus
opinion for each legal question. If officer actions are determined to be non-compliant, legal experts will
provide the legal reason for non-compliance.

                                                                                                            6
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 27 of 40




         At the conclusion of their coding of individual encounters, the legal experts will have the
opportunity to write a narrative analysis of the trends that they observed. The aim of this analysis is to
provide the NYPD with more nuanced information on areas where officer behavior in encounters might
be improved through training and oversight. The legal experts will be provided with a set of summary
statistics on the encounters that they reviewed, including the number of encounters by De Bour level,
the rate of non-compliance, and the reasons provided for non-compliance.8 The legal experts will have
the ability to review their coding for any specific encounter and to view relevant BWC footage. This may
be useful, for example, if an expert wants to discuss a set of encounters which exhibited similar legal
issues. They will complete an open-ended narrative setting forth their analysis on the nature of the
Fourth Amendment violations that they observed. ISLG will supplement the quantitative analysis in its
report with observations drawn from the legal experts’ analyses.

         The analysis on reported Level 3 encounters before and after the expansion of BWC recording
will rely only on NYPD administrative data, which will permit analysis of the universe of officers on
patrol. ISLG requires incident-level information on Level 3 stops, specifically the precinct number, the
time and date, and an identification number for the officer who made the stop. All except the last is
published in the publicly available SQF data. In addition, information on each tour that officers worked
over the time period including precinct, date, shift duration (accounting for whether the shift went into
overtime), officers’ identification numbers, and the identification number of officers they were on tour
with, is required. (The data can be de-identified as long as the same random ID number is provided for
an officer across all the data.) If the policy is rolled out over time, NYPD would have to report when
commands changed policy and the length of the data collection period may need to increase depending
on the timing of the roll-out.

         ISLG will draw on these different sources of data to conduct analysis for each research question
listed above. Analysis for some research questions will utilize only a subset of the encounters that occur
in the sample. For example, the analysis on documentation of Level 3 encounters will focus only on
encounters that the legal experts identify as Level 3.




8
 The aim of providing legal experts with descriptive statistics is to minimize the salience of recent or unusual
events in their consideration of trends.

                                                                                                                   7
Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 28 of 40
       Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 29 of 40




Using Machine Learning Techniques to Analyze
        Body-Worn Camera Footage
                                    Stanford Team
                                      June 2020




Using Machine Learning Techniques to Analyze Body-Worn Camera Footage     1
   Overview and Aims                                                      2
       Background                                                         3
       Proposed Directions                                                4
   Phase 1 Analysis of Existing Data                                      4
       Prerequisites                                                      5
       Sampling Procedure                                                 5
       Study 1.a. Retrospective Analysis of Complaints                    6
       Study 1.b. Linguistic Behavior in Consent Searches                 6
       Study 1.c. Escalation in Level 3 Encounters                        7
   Phase 2 Analysis of Future Data                                        9
       Prerequisites                                                      9
       Sampling Procedure                                                 9
       Study 2.a. Analysis of Officer Compliance                          9
       Study 2.b. De Bour Escalation                                     11
   Concluding Remarks                                                    12
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 30 of 40




Overview and Aims
Support for officer body worn cameras (BWCs) is broad and growing. By some estimates, 95%
of police departments across the country have invested in (or plan to invest in) them. Yet,
despite the growing support for these cameras, and the large number of encounters they
capture each day, BWC recordings are more often used as evidence to evaluate particular
interactions than as data to inform practice and policy.

The Stanford team fills this gap by developing scalable computational tools for quickly and
accurately analyzing police community interactions captured by BWCs, and for examining broad
patterns in those interactions. The NYPD, for example, could use such footage to examine the
extent to which officers are complying with departmental practices and policies during
encounters with the public. The footage could also be used to understand how such encounters
might escalate unnecessarily. Because the first phase of Stanford’s proposal relies on BWC
videos and data already recorded, this part of the proposal can begin before the NYPD makes
the changes outlined in the City’s letter dated February 21, 2020 regarding an alternative to the
combined pilot ordered by the Court.

The language officers use during investigative encounters is central to the above questions.
Indeed, an officer’s words are of great legal import: they can signal to a citizen whether they
are detained or free to leave, request their consent, or provoke their complaint. More broadly,
the manner in which officers relate to the public is consequential for building or eroding
citizens’ trust in the law, support for law enforcement, and even whether they personally
cooperate with the police 1.

Police officers’ treatment of the public during police citizen encounters is also central to the
monitorship and consent decrees in the Floyd, Ligon and Davis cases. The Court found the City
liable for violating plaintiff’s Fourth and Fourteenth Amendment rights. Not only were racially
defined groups targeted for stops, but “[b]oth statistical and anecdotal evidence showed that
minorities are indeed treated differently than whites. For example, once a stop is made, Blacks
and Hispanics are more likely to be subjected to the use of force than whites.” (p.13, Liability
Opinion). The Court, in its finding regarding discrimination, highlighted the fact that Blacks who
were subject to law enforcement action following their stop were about 30% more likely than
Whites to be arrested (as opposed to receiving a summons) after a stop for the same suspected
crime, even after controlling for relevant variables, and Blacks who were stopped were about
14% more likely than Whites to be subjected to the use of force (p.59 60, Liability Opinion). In
the words of the Court, the Fourteenth Amendment’s Equal Protection Clause “is essentially a
direction that all persons similarly situated should be treated alike” (p.27,Liability Opinion).
Thus, the question of whether officers treat Black and White citizens alike in encounters
recorded on BWCs is paramount.

1 Tyler, T. R., & Huo, Y. (2002). Trust in the law: Encouraging public cooperation with the police and courts. Russell

Sage Foundation.


                                                                                                                     2
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 31 of 40




Here, we outline possible areas where a machine learning approach to body worn camera
footage can help us understand and evaluate police initiated pedestrian encounters.
Specifically, we highlight the benefits of such an approach for evaluating four target areas:

   ● complaints the actions taken on the part of an officer that lead encounters to result in
     a complaint
   ● consent searches the language used by officers to request consent searches from
     citizens, and the impact of different language choices on community responses to that
     request
   ● compliance the extent to which officers correctly classifying their encounters with
     public
   ● escalation the manner in which an encounter becomes more fraught over time even
     when the De Bour level remains steady, and/or moves across De Bour levels, such as
     from Level 1 to 2 or Level 2 to 3.

We seek to answer these questions in two phases. The first phase aims to explore questions
related to complaints and consent searches, which we can evaluate using existing data and
footage from 2019. The second phase examines compliance and escalation using a sample of
footage to be collected in coordination with ISLG and coded by legal experts.

Background

Our team has already used machine learning to develop a novel algorithm to extract and
analyze officer language from a large corpus of body camera footage from the Oakland Police
Department. Across nearly 1,000 routine traffic stops, we found that officers spoke more
respectfully to White vs. Black community members, even after controlling for the location and
outcome of the stop, the severity of the infraction, and the officer’s race. This respect deficit,
which is present from the beginning of the stop to the end, is significant because it can
contribute to racial differences in reported experiences with law enforcement as well as
community members’ trust in the law.

In another series of studies, we extended our analysis from what words officers use during
routine traffic stop interactions to when they use them during those interactions. Applying
computational dialog methods to the same corpus of footage, we identified 11 discrete
conversational actions that police officers take during stops (e.g., greeting the driver, asking for
documents), and developed another novel algorithm to automatically tag footage for these
acts. Disaggregating officer language and respect at the act (vs. stop) level can further help law
enforcement agencies identify when community members are most likely to perceive
disrespect or distrust, and to target social tactics training accordingly.

We have also begun to analyze officers’ tone of voice during traffic stops. Once again, we find
that officers speak to White drivers more respectfully than Black drivers. In addition, we find



                                                                                                   3
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 32 of 40




that those community members who listen to short clips of officers’ tone as they speak to
White drivers (as opposed to Black drivers) state that they have greater trust in law
enforcement more generally and expect more positive interactions with the police. These
findings directly demonstrate how racial disparities in treatment during interactions could
bolster or erode trust.



Proposed Directions

This approach can shed light on officer initiated investigative encounters in New York City, and
how they might differ by citizen race. Below, we discuss possible approaches we would take to
explore particular questions related to complaints, consent searches, compliance, and
escalation, using machine learning techniques to better understand and evaluate police
initiated pedestrian encounters. The scale of our analysis further lets us test the extent to which
there are racial disparities in these aspects of police citizen interactions. We propose two
phases as follows.

Phase 1. In the first phase of this research, we constrain our sample to Level 3 stops from 2019.
Since these Level 3 stops are already recorded and tagged by officers, we are able to sample
and analyze interactions resulting in complaints, the linguistic characteristics of consent
searches, and the conditions surrounding escalation. This work can begin immediately given
existing department procedures for data collection and storage.

Phase 2. In the second phase of this research, in collaboration with the ISLG team, we propose
to obtain a sample of Level 1, 2 and 3 encounters. As outlined in the ISLG sampling memo, this
sampling requires NYPD officers to assign a De Bour level to each of their recordings. By
obtaining judgments from legal expert coders evaluating the footage, it will be possible to study
the linguistic dimensions of officer compliance and De Bour escalation.



Phase 1 - Analysis of Existing Data
In the first phase of research, we address a set of questions that can be examined under current
procedures and policies for data collection, using existing data (encounters recorded in 2019).
This will allow our team to begin the research process immediately, and thereby establish our
cooperative relationship with the NYPD for exchanging data, as well as our research pipeline for
data processing. This will facilitate sampling and matching recordings in collaboration with ISLG
during Phase 2.




                                                                                                 4
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 33 of 40




Prerequisites
The studies described in this section rely on the following:
   ● Computer readable metadata, such as spreadsheets of stop reports, for all Level 3
       encounters taking place during 2019
   ● Computer readable records of citizen complaints taking place during 2019
   ● Computer readable records of consent searches taking place during 2019
   ● Download access to footage from the sample for transcription and computational
       analysis


Sampling Procedure
For Study 1.a. (Retrospective Analysis of Complaints), we will sample the full population of
BWC recorded Level 3 encounters resulting in a citizen complaint. For a quasi control group for
comparison, we will use propensity score matching using automatically extracted metadata and
linguistic features of interactions to establish a comparable sample of equal size composed of
interactions similar to the above but which did not result in a complaint.

For Study 1.b. (Linguistic Behavior in Consent Searches), we will sample the full population of
BWC recorded Level 3 encounters documented as including a consent search.

For Study 1.c. ( Escalation in Level 3 Encounters), we will leverage the population of samples
collected for Studies 1.a. and 1.b. to examine those in which escalation occurred.

We will begin this work by having these sampled encounters professionally transcribed,
including per utterance timestamps and speaker diarization (record of who is talking to whom
for each utterance).




                                                                                                  5
         Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 34 of 40




Study 1.a.       Retrospective Analysis of Complaints

Research Questions: What elements of officer language and behavior in Level 3 encounters are
most likely to result in citizen complaints?

A large number of citizen complaints against the police concern whether citizens feel that
officers communicate appropriately and professionally with them. This study would seek to
identify elements of police stops that are most predictive of citizen complaints, compared to
otherwise similar stops that did not result in a citizen complaint. Specifically, we would focus
our analysis on the subset of citizen complaints associated with Level 3 stops, where the
encounter in question was captured on officer body worn camera.

To address this question, we will train a machine learning model to learn how to distinguish
between Level 3 encounters that led to complaints and those that did not. As in our previous
work on officer respect, we can do this both with general distributional information about the
words officers use, as well as with reference to a targeted set of linguistic features or strategies
that are likely to be predictive. Our model will learn weights which quantitatively measure the
influence of any given feature on a prediction of complaint/no complaint, allowing us to
determine which sorts of linguistic behaviors most strongly distinguish these kinds of
encounters.

Such a model would shed light on the dynamics in police citizen interactions that underlie
complaints of unprofessional conduct or officer disrespect. An interesting possibility that such
a model opens up is the ability to look for racial differences among complaints perhaps a
certain set of officer linguistic features are more likely to lead to complaints by White citizens,
while another set is more predictive for Black citizens.


Study 1.b. Linguistic Behavior in Consent Searches

Research Questions: Do officers seek overt consent to search in Level 3 encounters? If so, when
and how is consent sought? What language used by officers is associated with citizen consent
versus refusal to search? When consent is granted, when and how is it done linguistically?

Upwards of 90% of warrantless police searches are conducted by means of the consent
exception to the Fourth Amendment, but the conditions under which such searches are truly
“voluntary” is a complex subject of legal inquiry that is ultimately tied to officers’
communication in interactions. 2 Officers may voice a request to search in any number of ways,
and citizens stopped and questioned by the police may not understand the full weight of the


2 See, for instance: Simmons, Ric. "Not Voluntary but Still Reasonable: A New Paradigm for Understanding the

Consent Searches Doctrine." Indiana Law Journal, vol. 80, no. 3, Summer 2005, p. 773-824


                                                                                                               6
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 35 of 40




request or their option to refuse it. These challenges may be exacerbated by disparities in
treatment and general miscommunication between police and members of the public.

Therefore we propose to examine the linguistic considerations surrounding consent searches
by examining a transcribed sample of footage from encounters in which officers request a
citizen’s consent to search (both accepted and rejected consent searches). Note that in this
study we aim to descriptively characterize the procedural facts surrounding searches so as to
quantify potential disparity. To do so, we will develop algorithms that can automatically identify
the occasion(s) of a request to search in the transcript of an interaction.

This will allow us to first ask basic distributional questions about these requests, such as: When
in an interaction do they tend to occur? Considering the linguistic form such requests may take,
are requests overt (“Can I search you?”), covert (“You mind if I check that out for a second?”),
or even framed as commands or declarative statements (“Let me look in here.”)? To the extent
that the linguistic framings of these requests differ, are officers more likely to use more covert
requests with Black and Hispanic citizens? And are some framings more likely to elicit a citizen’s
consent than others? When consent from the citizen is granted, is it clear and overt (“Yes, that’s
fine.”) or indirect, hesitant, or ambiguous (“I guess.” or “I’m good.”)?

We can further examine the trajectories of the stops before and after consent searches take
place, whether with reference to escalation as will be discussed below in Study 1.c., or in terms
of conversational events in the encounter, like whether the officer provides the reason for the
stop or an explicit reason for the search.


Study 1.c.     Escalation in Level 3 Encounters

Research Questions: How can an officer’s communication lead to the escalation of an
encounter? When does citizen language lead officers to act more or less respectfully?

In order to determine which encounters escalate (e.g. low level enforcement stops), and when
they might escalate (e.g. in response to an insult) or de escalate (e.g. once an officer gives the
reason for a stop), we will map the trajectories of stops sampled for questions 1a and 1b.
Specifically, we will measure the frequency of linguistic correlates of officer respect and citizen
agitation over the time course of a stop. A stop can be said to escalate when the officer
becomes less respectful and a citizen more agitated over time. We will validate these linguistic
ratings against human judgments of whether the encounter is becoming more or less fraught
over time.




                                                                                                      7
          Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 36 of 40




Figure 1. Schematic trajectories of police-citizen encounters. Each line represents a stop; note that interactions can
vary in their starting position, ending position, and general trajectories



By charting the trajectory of each encounter, we can then ask what variables influence a) the
starting state of Level 3 encounters (i.e. the intercept of this trajectory), b) the rate of
escalation (i.e. the slope), and c) inflections in trajectories (i.e. going from a positive to a
negative slope within an interaction). For example, does whether, when, and how officers state
the reason for the encounter influence the likelihood that the encounter will escalate? Do
citizens’ procedural questions change the trajectory of police encounters?




                                                                                                                    8
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 37 of 40




Phase 2 - Analysis of Future Data
In the second phase of this research, in collaboration with ISLG, we aim to address questions
surrounding the relationship between officer communication and legal standards of conduct:
compliance with NYPD documentation and categorization of stops and De Bour escalation in
officer encounters.

The questions we address in this phase require officers to categorize BWC recordings of Level 1
and Level 2 encounters as outlined in the ISLG sampling procedures. Further, since these
questions concern the assignment and change in De Bour levels, they require legal experts’
judgments.


Prerequisites

The studies described in this section rely on the following:
   ● Computer readable metadata, such as spreadsheets of stop reports, for all encounters
       taking place during the period of the sample
   ● Interactions sampled by ISLG as per the attached sampling memo
   ● Download access to footage from the sample for transcription and computational
       analysis
   ● Race of citizen information, obtained either from officer generated metadata (e.g.
       combined Level 2/Level 3 stop reports), ISLG coding, or both.


Sampling Procedure
The sampling procedure for Phase 2 will be coordinated with ISLG in the interest of obtaining
generalizable population level estimates of officer behavior with regards to compliance and
escalation. This procedure is discussed in detail in the attached sampling memo.

We will begin this work by having the sample of encounters those coded by ISLG and sent to
legal experts for judgment professionally transcribed, including per utterance timestamps and
speaker diarization (record of who is talking to whom for each utterance).


Study 2.a.    Analysis of Officer Compliance

Research Question: How do officers, through their words, create a situation where a reasonable
person would not feel free to leave?

NYPD patrol guidelines indicate that an officer “may not create a situation (either by words or
actions) when a reasonable person would not feel free to walk away” during a Level 2


                                                                                                  9
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 38 of 40




encounter; in contrast, in a Level 3 encounter, officers may detain the subject (i.e. “a
reasonable person would not feel free to disregard the officer and walk away”). The goal of this
study is to identify linguistic features that correspond to this distinction, confirm that they
communicate appropriate levels of freedom or constraint on the part of the subject, and
identify cases where legal experts judge that officers’ language might create a situation where a
reasonable person would not feel free to leave.

In coordination with ISLG, we will obtain legal expert judgments which either validate an
officers’ categorization of a stop or contradict it. We expect encounters labeled by officers as
Level 3 but which legal experts judge to be Level 2 to be relatively rare. Therefore we
distinguish three core types of encounters: basic Level 2 and Level 3 encounters, which are so
categorized by officers and then validated by legal experts, and non compliant Level 2
encounters (which we will refer to as NC L2 encounters), which were categorized as Level 2 by
officers but contradicted by legal experts who tagged them as Level 3 stops.

We can examine officer language and behavior across these different kinds of encounters by
analyzing transcripts. Specifically, we will use machine learning techniques to build a model
which aims to predict whether an encounter was Level 2 or Level 3 on the basis of the officers’
words alone. This model will be trained on legal expert judgments.

Such a system inherently allows us to extract similarity between encounters to quantify the
“severity” of an NC L2: whether it more closely resembles a Level 2 or a Level 3 encounter. NC
L2 encounters that resemble Level 2 encounters linguistically (i.e., they are difficult to
distinguish using officer words alone) may result from officer misinterpretation of NYPD policies
which could be remedied with clarification. On the other hand, NC L2 encounters that look very
similar to Level 3 encounters, may indicate that officers are more aware of the non compliance
and are intentionally underreporting. Such a system would allow us to determine which of
these scenarios is more prevalent, and to what degree. Moreover, we could identify whether a
racial disparity exists within NC L2 encounters: whether NC L2 stops of White pedestrians more
closely resemble Level 2 encounters than stops of Black pedestrians.

In our previous work on officer respect we identified linguistic strategies officers used which
conveyed respect , developed algorithms to measure those linguistic strategies in transcripts,
and used them as features for a computational model of respect. In this case we could follow
that methodological paradigm, both by identifying which words were most predictive as
described above, and by consulting with legal and police experts as well as the ISLG team as to
key linguistic strategies for compliance. We would distill these findings down to a set of key
features and train a model to quantify their usage in the three types of encounters, which could
be evaluated in terms of racial disparity as well. We could find, for instance, that a higher rate
of NC L2 encounters among Black pedestrians could be explained by the use of certain phrases
which officers are independently more likely to use when interacting with Black people.
Additionally, this approach would provide concrete strategies for policy and training. For
instance, if a certain phrase or set of phrases are highly indicative of NC L2 encounters but



                                                                                               10
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 39 of 40




rarely occur in Level 2 and Level 3 encounters, a policy intervention that these be avoided could
be implemented.




Study 2.b. De Bour Escalation

Research Questions: To what extent are officers’ words predictive of improper escalation? To
what extent does escalation, on the part of either the citizen or the officer, lead to an
escalation in De Bour level?

A second area of interest concerns the escalation of Level 3 encounters (i.e. whether these
encounters began at a lower level), the propriety of such escalation, and racial disparities in
these trajectories. Our goal in these studies would be to identify key phrases or speech events
that indicate escalation from legal expert judgments, build a predictive model to identify those
features in a large amount of unseen data, and then examine the immediate context of these
features (e.g. the officer observes contraband, a subject makes a complaint). Our power to
answer these questions, and the granularity of our analyses depends on the prevalence of Level
3 encounters that began as Level 1 or Level 2 encounters.

To test this question, in coordination with ISLG we would ensure that for each encounter in our
sample, legal experts viewing the footage determine whether the encounter starts at Level 3,
and, if not, at what timepoint in the recording the interaction crosses that threshold.

As in our other studies, our goal would be to scale expert judgments to unseen data with
computational modelling. Just as we have applied a computational dialog approach to
categorize elements of traffic stops (greetings, document requests, sanctions, e.g.), we would
identify phases of Level 3 encounters, including the point at which they cross the boundary
from lower level encounters to Level 3 ones. Such a model serves two proximate goals. First, it
would allow us to compare the trajectory of different encounters across citizen race (how
quickly encounters move from introductory phases to the Level 3 boundary); second, it could
potentially let us flag other Level 3 encounters with similar trajectories in unseen data.

If we are able to obtain a large enough sample of Level 3 encounters escalated from Levels 1 or
2 (either through expert judgment or model assisted identification), we can examine what
conversational events precede escalation. For example, an officer may develop reasonable
suspicion in response to a citizen’s answer to a question, or an officer may improperly detain a
citizen who refuses to answer their questions in a common law right of inquiry. To address this
question, we will create a coding scheme to categorize citizen language immediately preceding
escalation and implement it algorithmically for analysis. While we acknowledge that some
precursors to escalation are nonverbal (e.g. subject fleeing or an officer spotting contraband),
this analysis could provide insight on officer citizen dynamics in escalated encounters.




                                                                                               11
        Case 1:08-cv-01034-AT Document 817 Filed 02/12/21 Page 40 of 40




Concluding Remarks
The question of how officers communicate with the public is of critical legal, social, and policy
importance: they literally give voice to the law. BWC recordings provide an unobtrusive means
of observing how officers interact with citizens: how effectively law enforcement
communicates citizens’ rights, when encounters escalate, and when they might lead to citizen
complaints against the police.

The analyses we propose here provide a means to address these questions at scale and with
minimal cost by harnessing machine learning and expert judgment. There are huge advantages
to taking a machine learning approach to examine issues of compliance and escalation in
investigative encounters. For example, once the transcripts are produced and the algorithms
are set, human raters are no longer needed to judge each and every encounter. Moreover,
since BWC recordings are constantly being generated by officers, our models can assess the
efficacy and impact of policy change, various trainings and other interventions. Perhaps most
importantly, the approach involves simply analyzing the data that is already being collected on
a routine basis. That is, data collection and analysis will not require officers to do much beyond
what they normally do.




                                                                                                12
